Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1 – in lines 7-8, “as fixed at a sjpport location” appears to include typographical errors and should read --is fixed at a support location--. 
Claim 9 – in line 20, “the second print bed” lacks antecedent basis. Further, it is unclear why a second print bed has been recited without first setting forth a first print bed.
Claim 17 - in lines 7-8, “as fixed at a support location” appears to include typographical error and should read --is fixed at a support location--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main et al(2007/0071176, hereinafter Main).
Claim 1 – Main teaches a radiotherapy verification system for use with a robotic radiotherapy machine providing a treatment head emitting a beam of collimated high-energy radiation and maneuverable by a multi-axis robot arm, the radiotherapy verification system including: a planar imaging device -115- adapted to detect areas of high-energy radiation passing through a plane of the planar imaging device; and an electronic computer -1030- communicating with the planar imaging device to receive location information about the areas and executing a stored program, as set forth in paragraphs [0048] and [0055] held in non-transitory computer readable medium to operate: (a) in a first mode recording location information for the areas during a first execution of an isocentric treatment plan by the robotic radiotherapy machine to provide baseline location information, see paragraph [0046], the isocentric treatment directed to a target region displaced from the plane of the planar imaging device; and (b) in a second mode recording second location information for the areas during execution of a 
The claim has been amended to include the “the planar imaging device fixed at the support location, in lines 7-8 and 14-15. And “as fixed at a sjpport location relative to the patient support” lines 7-8.
Applicant’s attention is invited to figure 8 wherein the planar detector -115A and  -115B- are positioned on the floor in a fixed relation with the patient support -110- by robotic couch arm -3013-.

Claim 2 - wherein the second mode further includes determining centroids of areas and the comparing of the verification location information to the baseline location information to compare centroids of the areas, Mains compares the centroids as set forth in paragraph [0049].
Claim 3 – Main teaches the displacement of the target region indicates displacement in three mutually perpendicular directions including displacement above or below the plane of the imaging device, paragraph [0039] sets forth both translational and rotational errors are exposed.
Claim 4 – Main teaches the indication of displacement provides a distance value equal to the displacement of the target region between the first execution and second execution, see paragraph [0034].

Claim 6 – Main teaches the planar imaging device further includes a set of radiopaque fiducial markers affixed at a predetermined location with respect to the planar imaging device, fiducials -140-.

Claim 11 – Main teaches wherein the electronic computer further operates in the second mode to compare the verification location information to the baseline location information to indicate a rotation of the areas between the first execution and second execution, see paragraph [0039].
Claim 12 – Main teaches the electronic computer is separable from the planar imaging device and connected by a releasable electronic cable, see paragraph [0061], a direct link(wired) for use in local or remote location requires a wired connection that is removable.
Claim 13 – Main teaches the indication is output by the electronic computer on a display screen, set forth in paragraph [0059].
Claim 15 – Main teaches a system for multiple isocenters which includes at least four, see paragraph [0063].
Claim 16 – Main teaches an isocentric approach which inherently provides a beam having radial symmetry.

The claim has been amended to include the “the planar imaging device fixed at the support location, in lines 7-8 and 14-15 and “as fixed at a support location relative to the patient support” lines 7-8.


Claim 18 – Main further teaches the step of applying circular collimation to the high-energy radiation beam before steps (a) and (b), see paragraph [0067] and figure 3A showing the circular shape.
Claim 19 – Main teaches wherein the planar imaging device further includes set of radiopaque fiducial markers -140- affixed at predetermined locations with respect to the planar imaging device including the step of calibrating the robotic radiotherapy machine by entering the locations of the fiducial markers with respect to a desired target region of the treatment plan wherein that desired target region is displaced from the plane of the planar imaging device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main(2007/0071176) in view of Jones et al(2018/0028133, hereinafter Jones).
Main teaches a system as claimed, see claim 1 above but does not teach using the intensity of the pixels by the imaging device as claimed.
Jones teaches imaging with fiducial markers using adjusting pixel intensity to enhance the appearance of the markers by a filtering process, as set forth in paragraph [0079].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify Main to include the ability to filter the images based on intensity values as set forth in Jones, paragraph [0079] to enhance the appearance of the markers, producing marker enhanced images.
Such a combination would produce a system of Main using pixel intensity values for image processing and have a high expectation of success because such pixel intensity processing is old and well known in the medical arts.
  
Response to Arguments

Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.

The applicant further argues that Main has a need to provide a movable gantry mounted imaging device, this is not persuasive because the imagers -115A- and -115B- as shown in figure 8 are not mounted on a movable gantry. 
Finally, applicant argues the planar detectors are held by the patient support.  No such limitation is present in the claims.  The claims have been amended to recite that the planar imaging device is fixed at the support location.  
Main teaches the planar imaging devices -115A- and -115B- are floor mounted, see figure 8 and have a defined relationship with the treatment couch -110-, and thereby the volume of interest to be treated, through the robotic couch arm -3013-.


Allowable Subject Matter
Claims 7 and 8 are allowed.
Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791